Earl Warren: Number 578 George Angelet, Petitioner, versus Edward M. Fay, Warden. Mr. Polsky.
Leon B. Polsky: Mr. Chief Justice, may it please the Court. George Angelet brings his case to the Federal Court not under Mapp against Ohio. His claim is under the Fourth Amendment to the Constitution and under Section 2241 of the Judicial Code. His claim in the language of the statute that he is now in custody in violation of the constitution. The state asks that in determining whether George Angelet is now in custody in violation of the statute.
Potter Stewart: And may I just ask, if that could be your basis of your argument of the court, does this mean that you are not attacking the validity of the conviction, the initial conviction?
Leon B. Polsky: We have two phases of our case. Our attack is first upon the present custody. Our attack is also upon the conviction.
Potter Stewart: Well I suppose, you would prevail on the first one, this would still lead to conviction standing order?
Leon B. Polsky: I would suspect that the conviction would then be vacated and he would then be retried by order of the State Court.
Potter Stewart: I don't follow that, if you are not attacking the conviction, but only the illegality of the present detention then why would that not mean simply that he would be released from the present detention, but a conviction stands.
Leon B. Polsky: Historically, in all the cases that I have seen where writs of Habeas Corpus have been sustained, the practice has been to issue a conditional writ discharging the prisoner from custody unless he is retried within a reasonable time.
Potter Stewart: Yes but Mr. Polsky, I suggest that in all of those cases, if it's been on the ground that the -- the attack has been on the initial conviction, but your opening sentence was and you just said, you have got alternative arguments here. One argument is premised on the illegality, the present detention --
Leon B. Polsky: Yes sir.
Potter Stewart: And then your second argument is on the illegality of the initial conviction.
Leon B. Polsky: Yes sir.
Potter Stewart: But I don't understand if you prevail on the first argument, how that would result in vacating the conviction, why would it not result in nothing more than his release from the present detention?
Leon B. Polsky: Because in order to release him from the present detention, you must destroy the order which is the basis of holding the man in custody. You must vacate the sentence part of the judgment under which the defendant is being held.
Potter Stewart: Well, then I suggest then, we are only making one argument, not making two.
Potter Stewart: Is your point, I suppose that this is the equivalent as though this man were in jail without any trial at all. And just as, because you say he is unconstitutionally there, certainly if a person were picked up and arrested and put in jail for a term of years without any trial at all, that would be quite obviously unconstitutional. You are saying therefore, he is entitled to his release and then, it's up to the state whether or not they want to try him fairly and squarely in accordance of the constitution, is that right.
Leon B. Polsky: No, I still stick to this sir. I think there can be a distinction made between the present detention, because the statute makes that distinction.
Byron R. White: Yes, but if you have to reach the trial order, you have to reach the conviction and the order resulting from it. It really boils down to one argument, so at some point, you are going to have to get to upsetting that conviction?
Leon B. Polsky: Yes, oh! at some there will, in order to retry the man, well though to be quite honest, in the several cases where -- that I have seen, where writs have been sustained by Federal Courts and a retrial order, a conditional retrial order has been made, there has never been any formal action taken in the State Court to vacate the initial conviction of, all that happened is, he was brought back in and they picked up where they left off and started all over again. I think, if we get involved in the mechanics of the way a State Court handles its own judgments, I don't think you can let that control your approach to your power under the statute and your disposition of this case, but here Angelet says, that I am brining this case to the District Court and I am presenting the District Court with a certain set of facts. And I ask you to decide, either that my present detention or my past conviction violated the constitution. The State in response to this says to the District Judge or to whichever Appellate Court it goes to, passing from the question, in weighing the facts of this case and disposing of this case, we don't ask you to do what courts have always done, mainly look at it and decide it, we ask you to look at it and then say, well I am going to apply a particular law to this case, a law that is 14 years old, is 18 years old, is six years old, courts when they decide cases, decide cases on the law as it is at the time they decide their case. We ask that the validity of this conviction or the validity of the present detention be judged on the basis of the law as it is when you decide this case. If at that time, you come to render your decision in this case, you decide that Mapp against Ohio should be overruled, then George Angelet should not get out of prison, because at the time of the decision of this case that would not be the law. This man's rights under the Fourth Amendment would not be violated on the basis of the law as you see it at the time you render your decision. Now in our brief, we have the taken the unpopular course of defending Mr. Justice Blackstone and Mr. Justice Holmes. We do it because we think that although the rule has been criticized and a large extent, soundly criticized, the criticism is based upon a misconception of what the rule of retrospectivity is. The rule of retrospectivity contains within it, all of the palliatives, which would prevent the harsh results that jurists like Justice Cardozo foresaw in unlimited retrospectivity. For example, res judicata is a defense in a case where a plaintiff sues claiming upon new law, which overruled a case which previously disposed in his case. In a typical civil case, a suit is brought, judgment is rendered. If subsequently the law changes and the plaintiff now sees that he might win under the present state of the law and he brings suit, the defendant comes in and does not say that the law is today what it was three years ago when you lost your suit, but he says res judicata and the court never gets to decide the question of whether we should apply today's law or yesterday's law. There is a principle which prevents the court ever reaching the question of what law it is to be applied. Similarly, the doctrine of legitimate reliance or justifiable reliance, which was the prime motivation for Justice Cardozo's challenge to the concept of retrospectivity, is also applicable. This is an equitable defense in many cases, in most cases. If the state in this case, legitimately relied upon Wolf against Colorado, and if the state in this case can show that it has been injured by its reliance, legitimate reliance, upon Wolf against Colorado perhaps that would be an equitable defense.
Potter Stewart: How can a state be able to do that?
Leon B. Polsky: I say they can't Your Honor, but their position is that they have. Their position is that they have legitimately relied upon Wolf, while they say in their brief they do not condone the conduct of the police officers who broke into this man's home and ransacked it for an hour-and-a-half, while they do not condone that, they say that the prosecutor and the trial court and the whole judicial set up of the state of New York had no part in this. They washed their hands of the conduct of the police officers and they say therefore, we are not the ones who violated the law. We didn't do anything other than what this court told us we could do. I submit that is not so, that it is not reliance nor is it justified reliance. The state in this case offered this evidence, we contend knowing that it was obtained in violation of what this court said in Wolf that the Fourth Amendment applies to State Officers through the Fourteenth and Wolf -- this was spelled out. Wolf did not say the Fourth Amendment either alone or through the Fourteenth does not apply to the states. In Wolf, this court said it does, but there is nothing that we see that we now can do about it. The state relied upon the hope that this Court would never do anything about it, but the state does not -- I cannot see how the state can say that they acted honorably in using this evidence, that they acted with justification and that they did not know that they were violating this man's rights and condoning the violation by the police officers. This is the same situation as in the coerced confession cases or the jury exclusion cases where state after state has come in and said, putting in this confession, it was the police officer who beat the prisoner not the District Attorney and not the Trial Court judge or in excluding persons from the array in a jury, it was not the court that did it or the District Attorney who did it, but it was some lowly clerk who did it on his own. The state can't walk away from the way it obtained --
Tom C. Clark: (Inaudible)
Leon B. Polsky: No sir, I don't think so. I think this court squarely said in Wolf that this is wrong. This court told the states in Wolf, clean your own houses, we will give you time to do it, but do it.
Tom C. Clark: (Inaudible)
Leon B. Polsky: Yes, sir.
Tom C. Clark: (Inaudible)
Leon B. Polsky: Yes, sir. And the question is to what extent the exclusionary rule fell within that court, but the search here, the seizure here I think under Wolf, under pre-Wolf did violate this man's basic rights. And it's that violation which has set off a chain reaction. It is the violation of his rights, which took place in his home, the same as the violation of a prisoner's rights, which take place in the back room of a police station, which set off the chain that eventually attacked the judgment itself and --
Tom C. Clark: (Inaudible)
Leon B. Polsky: Yes, sir.
Tom C. Clark: (Inaudible)
Leon B. Polsky: Yes, sir. I raise that, the problem is we do have a bit of a fuzzy record on it. It is clear that the federal agents had discussed with the state offices, the conduct of this defendant prior to the time of the search. I think the testimony of the federal agent is, he has discussed with the defendant --
Tom C. Clark: Fitzgerald?
Leon B. Polsky: Fitzgerald, on page 94, he says I discussed the defendant many times with the detective. And he said -- he observed him before the arrest. And then he also said that he thought that Angelet was violating the Federal Smuggling Law. Now this I think is a situation -- reverse.
Tom C. Clark: (Inaudible)
Leon B. Polsky: I think so. I realize I have to stretch for that.
Tom C. Clark: (Inaudible)
Leon B. Polsky: Oh! It could have been enjoined. Now the question then is, is that injunctive relief, the only relief which they would have got. We say particularly since we emphasize that Mapp is a remedial decision, that why is one remedy the exclusive remedy and in a real situation, this court said that there is this remedy, now we have Mapp, we have another remedy. And we claim that for this violation of right, the remedy which Mapp allows may be exercised. I brought this distinction, which I grant is not fully accepted that Mapp really is a decision, which deals with remedies not with rights, that the right, which is involved has been and has been recognized as the right. And all that Mapp does is say well, for the violation of this right, we will provide a particular remedy, because the remedy that we gave in the past has proved ineffective. This does not to me create a new right, although there has been dispute over this.
Tom C. Clark: (Inaudible)
Leon B. Polsky: The New York Courts have held forgetting the first flush of cases where no one really knew what we were doing. The New York Courts have held that if objection was taken in a pre-Mapp trial and the case was pending on appeal at the time of Mapp decision, on the basis of the objection. Then either the Appellate Division or the New York Court of Appeals could reverse. If there were no objection, then the Appellate Division in the exercise of its statutory power could reverse in the interests of justice, but if the case had passed the Appellate Division or if the Appellate Division refused to reverse in the interests of justice, then the New York Court of Appeals because of a -- what they feel, what the Court feels to be a jurisdictional limitation will not pass upon on any search and seizure claim. In other words, if there is no objection, the New York Court of Appeals regardless of what point whether it's pre-Mapp, post-Mapp will not pass upon on search and seizure claim.If there is an objection and if there is not the Appellate Division made, but need not.
Tom C. Clark: (Inaudible)
Leon B. Polsky: There has been talk about the impact of retrospectivity and the District Attorney has conjured up a parade of horrors of what will happen when the landslide, which he expects comes to the District Court. I have compiled statistics; the District Attorney has compiled statistics. In all candor, I cannot say that my statistics are reliable. I have no idea of what the impact of retrospectivity would be. Perhaps, statistics was the wrong word, in my brief, I mentioned that, to our knowledge, there are no more than a dozen cases. Now I will say this however --
Byron R. White: In the whole State of New York?
Leon B. Polsky: No, there are no more -- actually in the brief I refereed to a dozen cases nationwide, where in my judgment an illegal search and seizure has been adjudicated to have taken place prior to Mapp. Now I can see that's unreliable, but I don't think we ever will get reliable statistics until --
Tom C. Clark: (Inaudible)
Leon B. Polsky: Just going through the reported cases that I was able to find at that time I did it. There have probably been some more since then, but I will say this --
Tom C. Clark: (Inaudible)
Leon B. Polsky: I will suggest this though. My office represents approximately one half of the criminal defendants in the city of New York by assignment. I have found only three cases, which to me spell out a clear illegal search and seizure. There is no question that they are going to be claims made. There is no question that unless you wish to take away the pens of the prisoners, there are going to be many writs filed. Whether the number is 2,000 or 5,000 I do not know, but I suggest that it is the job of justice to take care of those cases whatever the number maybe. It is the job of the district attorneys and it is the job of the district judges and as a defender organization, it is the job of my organization to take those cases and if this court directs that it be done, it will be done. The number of cases which the district attorney suggests will increase on the habeas corpus calendars of the Federal District judges. There is no greater than the number of cases on this court's miscellaneous calendar and the number of district judges is many times greater than the number of justices in this court. If you took 4,000 habeas corpus cases and spread them among the district judges and I grant that many, in many cases the petitions are concentrated in particular districts. But you spread them among all of the district judges, those 4,000 cases are no more than a dozen extra petitions for each judge. But I grant that it will be worked, but it is no excuse for not trying and if there has been a violation of this petitioner's rights and of any other petitioner similarly situated, he is entitled to the relief from this court or from a Federal District court. I would respectfully urge that the judgment of the Court of Appeals be reversed and the case be remanded with directions to sustain the writ.
Hugo L. Black: With directions to what?
Leon B. Polsky: Sustain the writ unless the petitioner is retried within a reasonable time.
Earl Warren: Mr. Thoron.
Gray Thoron: Mr. Chief Justice, may it please the Court. The petitioner Angelet is today in confinement pursuant to a pre-Mapp narcotics conviction, which took place in 1951. A trial in that year, that every test of constitutional fairness on the basis of law of it was for then or authoritatively interpreted by this court. Now broadly stated, the question here and the questions from the bench indicated that is not an easy question. If it is to what extent does a change in law and changes of course are inevitable. A change resulting from judicial reinterpretation justify the reopening of prior cases. Cases which have been fully tried without error on the basis of law as it was then authoritatively formulated by this court. Now, there is no one easy answer to this question. We recognize that there are a number of situations where reopening closed cases as a result of evolutionary interpretation or reinterpretation of law is not only appropriate, but may even be essential if justice is to be done. Our position is not that there are no proper cases for retroactivity. At the same time, we must recognize that there are categories of closed cases, where re-opening on federal habeas corpus is inappropriate and we believe destructive of sound judicial administration. It is our position that the case at bar falls into this category. I think we have to begin our analysis, by drawing the distinction, which has been drawn consistently in lower courts or state and federal. The distinction between review on direct appeal and review on collateral attack, on post conviction remedy of decisions which are no longer reviewable on appeal. The extraordinary post conviction writs, especially habeas corpus serve a very vital function in appropriate cases, but they cannot be chaotically substituted for an orderly system of normal judicial appeals. Now this distinction has they said been frequently recognized, cases still pending can properly be given retroactive benefit of new rule, whether the new rule is judicial or statutory. In a number of situations where closed cases should not be given the benefit of a new rule. Now, it's not illogical to draw this distinction because there are compelling policy reasons, which say that it is essential to an economical judicial system to follow normal procedures. Now recognizing this distinction that we draw between direct appeal where we recognize retroactivity as proper, what amount of cases where retroactivity is proper on collateral attack. When should a judicially adopted change in law be given retroactive effect as to these closed cases on post-conviction collateral attackNow I've read the decisions of this court and there are number of recent ones which are in point and it seems to me that one big category of case that explains just about every decision which has been retroactively applied. Our decisions whenever there is any possible doubt as to the reliability of the guilt finding process. If there is any possibility of failure of process, it involved lack of counsel. There is doubt as to the reliability of the guilt finding process when a man is tried in a criminal prosecution without a lawyer. Those cases should and have been retroactively applied on collateral attack and the Second Circuit itself from which this, to which this petition has been directed allowed retroactive attack in a Gideon type situation by a 7:2 majority and denied retroactivity in the instant case by a similar 7:2 vote. In Griffin, there was a less complete adjudication because the accused was unable to afford a transcript, which again bar on at least a possible doubt as to the complete reliability of the guilt finding process. It hasn't been completed. In Jackson against Denno, the guilt finding process was less reliable because of emotional overtones resulting from letting a jury hear a confession before determining its voluntariness. These are cases where there is a possibility of safeguarding the innocent and it seems to me if that possibility exists in the case, there is a very strong reason for applying it retroactively, the new rule. It seems to me that at any case where the basic purpose of the rule can be advanced by applying it retroactively and that is also a case for retroactive application, and there maybe special circumstances such in the interest of justice such as physical brutality or violence, but none of those reasons as we have analyzed the case before I see here appear to be present.
Byron R. White: Well, then you suggested in some cases that the rule ought to be made retroactive.
Gray Thoron: That is correct. But there are situations such as Gideon or Griffin, in fact this Court has held specifically in the Eskridge case that Griffin was a retroactive.
Byron R. White: But what do you say in those cases that the law -- what about this your projection argument, do you say that the law was or wasn't changed or what do you say --
Gray Thoron: I don't know how much help we're going to get out of the jurisprudential analysis and not that my --
Byron R. White: You cannot get any help about it, but what do you say about it?
Gray Thoron: Well, I suppose, I have to be classified with the legal realists that law does change and law should change and it will continue to change.
Byron R. White: But in this case it didn't.
Gray Thoron: In this case --
Byron R. White: As far as retroactive it didn't change because it never was that way.
Gray Thoron: I have a hard time following that argument.
Byron R. White: Do you ever think it is retroactive, if all of the law didn't change.
Gray Thoron: I'm not quite sure that I understand Your Honor's question on that point. It seems to me that the law prior to Mapp was that it was not reversible error, there was no recognized constitutional privilege to exclude illegally seized evidence and I would have said that --
Byron R. White: Take Gideon or Griffin. If you say you apply that retroactively and although the law at that time was that it was not a fair -- that it was a fair trial, to have a trial without an attorney. Now you are going to say that -- go back and say well that really wasn't the law there.
Gray Thoron: I would say that it was the law, that when Bates and Grady (ph) was -- had been oddly handed down by the rule that the law was according to the then conception as announced by this Court, that a counsel in that kind of case, a felony case was not required. On the other hand, when further consideration of the problem convinces the Court that it's wrong and that decision relates in someway to the possible unreliability of the guilt finding process then I say it is only proper and it is only just to apply it retroactively, this is where I draw the distinction. Now --
Byron R. White: Well I know you draw the distinction, but you just put aside the argument about what the law was -- I mean -- although that --
Gray Thoron: I didn't mean to put it aside, it was my understanding that the law on the Bates and Grady (ph) and many cases were affirmed on the basis of that law as I understand it. That a trial was considered fair and the law was that a lawyer needn't be present for a conviction to meet constitutional standards, then it changed with Gideon. So I think that puts me in the Cardozo camp and not in the camp of the Mr. Justice Black though. Now one of my points for indicating why there should be no retroactivity, no retroactive effect here and it seems to me that those points have already been mentioned, at least some of them. If we are to accept as I do that the purpose of the rule is not served by any retroactive application here, this was a point of view adopted by the lower courts that --
Byron R. White: Was it the Seizure being before the Mapp or after the Mapp?
Gray Thoron: This is a Pre-Mapp seizure.
Hugo L. Black: Pre-Mapp opinion I mean, Pre-Mapp seizure?
Gray Thoron: Pre-Mapp, 1951. Pre-Mapp seizure, 1951 prosecution. So this record meets the issue of retroactivity head on it seems to me. The purpose of the rule as I understand it, and I think that it is the basic purpose is to prevent lawless law enforcement. It was suggested there were other possible ways of preventing lawless law enforcement. They didn't work. California, which had adopted the Wolf type rule found it didn't work, a leading opinion by Mr. Justice Craner (ph) adopted the federal rule, not as a matter of constitutional right, but as a matter of sound judicial administration for this very purpose which was adverted to in the Court's opinion in Mapp. Now, if we are right in reading the opinion that this is the purpose, that purpose is served by applying Mapp in all cases of searches and seizures after Mapp was handed down. And it seems to me that, that is essentially sound and that could be raised on habeas corpus, if the state refuses to recognize it on principles of Brown against Allen. But to go back is any purpose served by applying the rule in cases such as this one where there is no question as to the reliability of the guilt finding process. Now there is another point which is going to be developed by Mr. Juviler, with respect to the possible inhibiting affect on the developing of development of evolving standards of judicial administration, it's easier to develop new standards. If they -- if you don't have to reopen old cases every time, now I hope I've suggested, I'm going to bring my argument to a conclusion in view of the construction of Attorney General Lefkowitz have this further presentation, the Court it seems to me has in recent years made very great contributions towards developing fair standards of criminal trial practice, both state and federal. And towards eliminating lawless law enforcement, which is one of the -- well it's a sad blot on our history, the lawless law enforcement we've had in some of these cases. Now, if this were a case where enforcement retroactive application of the new Mapp rule, would in some significant way contribute to the improvement of standards or to improving the reliability of the guilt finding process. I could not expect affirmance on the record here. But this is not the case. For these reasons we submit that the decision below is correct and it should be affirmed.
Earl Warren: Mr. Juviler?
Speaker: Mr. Chief Justice and May I please the Court. As we come to the close of the lengthy arguments. In this case I propose that we turn our attention from the past to the future and address ourselves to the effects of this case on the future development of criminal justice. There is no question that the forward progress of criminal justice in the United States has proceeded with the state courts in the advance guard. The recent developments of procedures with respect to the right to counsel, the use of confessions and search and seizure, developments that have been announced in decisions of this Court can be traced to progressive decisions in our leading state courts that foreshadow the results to come. And many of the state decisions went far beyond the constitutional requirements proceed in the decisions of this Court. I suggest that if the continuing improvement of criminal justice is to be part of our constitutional development, that this Court not adopt the absolute principle of retroactivity proposed by the instant petitioner under which all improvements in criminal justice that reach the status of fundamental change must require reopening of previously closed cases and the development of the exclusionary rule itself points up this argument. The exclusionary rule was introduced into American Jurisprudence by a State Court, 11 years before this Court announced the Weeks Rule, subsequently, almost half of the states prior to Mapp voluntarily adopted exclusionary rules in their jurisdictions. For example the High Court of California, People against Cahan, announced a decision which has frequently been cited in decisions of this Court. Yet the California Courts declined to apply their exclusionary rule retroactively and after this Court's decision in Mapp, every State Court that has had occasion to pass upon this question has held that the Mapp decision does not require reopening previously closed cases. Of course, there are recurrent questions under the Fourth Amendment aside from the exclusionary rule, questions that were alluded to in this court's decision in Mapp. And if these questions are to be decided by state courts and lower federal courts on the basis of appropriate standards of fairness proper to present day procedures and present day needs of law enforcements, these troublesome questions cannot be decided under the shadow of the prospect that every new change and every contribution in the development of Fourth Amendment jurisprudence will require through Habeas Corpus or any procedure, a reexamination of every prior conviction that was entered under an earlier stage in this constitutional development. As we point out in our brief, many state courts and lower federal courts are wrestling under the Fourth Amendment with the problem whether under certain circumstances the defendant is entitled to disclosure of the identity of an informant whose communications to the police were relied upon to establish probable cause. In every case that takes a liberal progressive view of the right of a defendant to disclosure of the informant's identity, the Fourth Amendment principles announced in Mapp have been held not retroactive. And in other areas, then the Fourth Amendment in other continuing evolutions of rights through the Fourteenth Amendment, we can see the same process and we can predict the same restriction on the free development of criminal law, if this court announces that every fundamental improvement in criminal justice must require a reopening of all previously closed cases. For example, the decision of this court in Escobedo was foreshadowed by decisions of a New York Court of Appeals has held that its ruling in People against Donovan is not retroactive. As to the Escobedo case the High Court of California recently extended the principle of Escobedo to situations in which the defendant does not request counsel. Yet the same court in In re Lopez has held that the principles of Escobedo and Dorado are not retroactive and do not require a reexamination of previously rendered judgments of defendants who might have been tried under a different principle. And only this Tuesday, the Appellate Division, first department of the Supreme Court of New York extended the Donovan and Escobedo principles to situations in which the defendant requests to see a member of his family, People against Taylor and Your Honors will note in reading that opinion which has not yet published, that the Court took specific pains to point out that they were rendering this decision in a case that was still in the normal appellate process.
Speaker: (Inaudible)
Speaker: I'd be very happy Mr. Justice. It should be clear from these examples and others which are cited it at greater length in our brief that the constitution of today is not the same constitution that this Court interpreted in 1949, but if this Court accepts the view that the constitution is the same today as in 1949, and that any fundamental addition to interpretations of that constitution require a reexamination of all past cases, then we may well reach a stage of development in which the constitution will remain the same. It is too much to expect of these state courts which have accepted the invitation of this Court and the encouragement of this Court to extend the rights of defendants that this procedure will continue if the drastic remedy of retroactivity is entailed in every one of these new developments. And in the interest of encouraging the state courts to continue to expand the benefits available to present day defendants beyond those available to past defendants we urge the Court to reject the principle of absolute retroactivity that is entailed in petitioner's arguments. I wish to point out that these implications of the issues in this case are not limited to judgments rendered in the state courts and are not limited to the continuing development of constitutional principles in the state courts. If we accept the notion that every constitutional interpretation whether it be under the Fourth Amendments or any other of the amendments in the Bill of Rights require reexamination of previously closed cases on the premise that this is the same constitution that was before the Court in 1949 or 1953, then the federal judgments will be subject to reexamination and we trust that the lower federal courts which are contributing to the content of Due Process will be equally inhibited. I note that the District Court for the Southern District of New York recently overruled the New York Court of Appeals on the question of the right to disclosure of the informant's identity on the question of probably cause. But again this decision was rendered in a jurisdiction which under the Angelet case did not require reexamination of previously closed cases, whether they be federal or state convictions. If we could expect that the constitution of today would and should be the same as the constitution of ten years hence, then there would be no problem, in this case. The problem of retroactivity itself can arise only in a constitutional system which invites change. So that we -- when we examine the challenging question in this case as to how we can continue to detain persons whose convictions might have been unconstitutional, we must turn to the language of the majority in the Court below. The word constitutional is not a talisman that carries magic results. We urge that it would be unconstitutional in large measure to apply an absolute principle of retroactivity, because the constitution invites change this Court has continuously encouraged change --
Hugo L. Black: As to the --
Speaker: Yes Mr. Justice.
Hugo L. Black: I said that several times, constitution can provide this Court, you said change the constitution, that's what you said.
Speaker: The constitution invites this Court --
Hugo L. Black: That's what you said.
Speaker: To --
Hugo L. Black: Change the constitution, I knew about the amendment, provision for amendment by the people. But I didn't know that you invited this Court to change it from day to day according to ideas of what should be written.
Speaker: We are not urging that this Court change the constitution from day to day, but to recognize changes that have been worked out in the state courts, bringing new meaning to our concepts of Due Process. If this Court were to decide question of Due Process without any help from the state courts or the lower federal courts, then the Due Process clause would be a wasteland, which had no content and we urge the Court to continue to strengthen the content of the constitution and to reject petitioner's suggestion that every decision based on the Constitution must be available to prior defendants regardless of the date of their convictions. Another implication aside from the content of specific rights in the Bill of Rights of a holding of retroactivity would be an obliteration of the boundaries between a judgment rendered and carried through the normal appellate process and the extraordinary remedy of collateral attack whether that collateral attack be in the Federal Courts or in the State Courts. If every judgment and every trial must be constantly reexamined on the basis of all of the constitutional decisions that are in the books at the moment, then there is never going to be a judgment on which any member of society, whether it be defendant or the community can rely. We would have just a constant reexamination of every judgment based on every new decision that had any suggestion of a fundamental decision interpreting the constitution.
Hugo L. Black: But you have argued the same thing concerning Griffin and Gideon.
Speaker: No, I don't believe we could. The Griffin case involves a limited number of cases in which prior defendants were denied their right to appeal, the Griffin raises no implication --
Hugo L. Black: A limited number you saying, we were told that there tens of thousands and that there would be jail deliveries all over this country if we ever decided Griffin, the way that we did do it.
Speaker: Your Honor we will note that absent from any of our arguments --
Hugo L. Black: I beg you pardon.
Speaker: Your Honor will note that there is no suggestion of jail delivery in any of the arguments on behalf of respondent, but when I said refer to the limited number I meant there is a certain number of prior cases in which judgments were rendered before Griffin and defendants were denied their rights to appeal. Now it maybe burdensome for court systems in the states or the Federal jurisdiction to restore these rights to appeal to those defendants, but once this task has been accomplished, the Griffin case will involve no future open questions as to what is an appeal or what is indigence but the Fourth Amendment, the subject of the Mapp decision has tremendous recurring questions, which are listed at length in our brief, which have no relationship to the limited question in Griffin whether a particular defendant was denied the right to appeal because of indigence.
Hugo L. Black: What about Gideon?
Speaker: The Gideon case has more questions that will be recurring, particularly questions as to the competency of counsel I would expect, but even here there is no comparison in the complexity of the questions to be decided under the Fourth Amendment and those to be decided as to the competency of counsel. Moreover as professor Thoron has pointed out, there are overriding reasons for applying the Gideon decision to previously closed cases and we maintain that those reasons are absent from the present case. Thank you.
Earl Warren: Mr. Polsky.
Leon B. Polsky: Mr. Chief Justice, I am concerned by the argument that Mr. Juviler has made that our claim that Mapp would be applicable or that Mr. Angelet should be released under this decision would have an inhibiting factor, it would be an inhibiting factor on the growth and development of both the constitutional law generally and the law of search and seizure specifically. I don't think that either that is a problem in this case or that, that really is a problem in another case. If at some time in the future the Court would dispose to overrule or change one of its decisions or criteria for what is or is not an illegal or legal search. Prisoners previously convicted under the old decision very well might bring their petitions claiming under 2255 or Habeas Corpus, claiming relief, but they would be met at the threshold by the government's reply that they had legitimately relied upon what had been the decision of this Court. That is what distinguishes this case from the hypothetical cases which the respondents have put forward. What distinguishes this case is that there was an unconscionable wrong done and it was known to be just that at the time it was done, a mistake cannot now go back upon that. In answer to, I think the first question of Mr. Justice Stewart, illegally seized evidence is reliable evidence, it is devastatingly reliable evidence, but because --
Potter Stewart: The same evidence that has been seized legally or illegally isn't it, and it's just reliable as it is or is unreliable.
Leon B. Polsky: Particularly as in this case which is a possession case really the whole case is the proof that the material had been seized, that the defendant was possessed of it. So not only is it reliable, but in this case it is the proof of guilt. But is that the criteria for determining a man's right to relief in Federal Court, true, men without counsel if innocent might be convicted erroneously. Men who have been beaten might confess falsely, but men have been beaten and given true confessions. Guilty men have been convicted without counsel and yet we apply the right uniformly because it is the right which is the important thing and it is that right which we ask this Court to vindicate, thanks.
Earl Warren: Mr. Polsky I understand you are ordered by the Court below to prosecute this appeal for an indigent that is true, is it not, so this Court would like to thank you for having undertaken that, it's a splendid public service and we're always grateful to lawyers who do it and we're grateful to you Mr. Thoron and Mr. Juviler for the services that you rendered on behalf of your state.